DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13 of U.S. Patent No 10904591 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

(Instant Application) 17/157537
15/710062 (US 10904591 B2)
CLAIM 1
CLAIM 1
1. A method comprising: 

capturing, by a user device, a plurality of video frames of a video item to be transmitted as a livestream; 

delivering the plurality of video frames to a queue for an encoder of the user device; 










determining that a subset of the plurality of video frames have been discarded, wherein the discarding indicates that the subset of the plurality of video frames did not enter the encoder; 













determining, by the user device, a frequency of discarded video frames; and 



responsive to the frequency exceeding a threshold frequency, reducing, by the user device, quality of the video item transmitted as the livestream based on the frequency by reducing one or more of frame rate of the user device, resolution of the user device, or encoder bitrate of the encoder.
1. A method comprising: 
capturing, by a user device, a first video frame of a plurality of video frames of a video item to be transmitted as a livestream; 
delivering the first video frame to a queue for an encoder of the user device; 
capturing, by the user device at a frame rate of the user device and a resolution of the user device, a second video frame of the plurality of video frames of the video item to be transmitted as the livestream, the second video frame being captured after the first video frame; 
delivering the second video frame to the queue for the encoder of the user device; 


in response to determining that the first video frame did not enter the encoder prior to the second video frame arriving at the queue for the encoder, 
discarding the first video frame without the first video frame having entered the encoder; 
in response to determining the second video frame entered the encoder prior to a third video frame arriving at the queue for the encoder, determining that the second video frame is not to be discarded by the user device, and encoding, by the encoder at an encoder bitrate of the encoder, the second video frame to generate an encoded video frame, the third video frame being captured after the second video frame; 

determining, by the user device, a frequency of discarded video frames having been discarded without having entered the encoder, the discarded video frames comprising the first video frame; and 

responsive to the frequency exceeding a threshold frequency, reducing, by a processing device of the user device, quality of the video item transmitted as the livestream based on the frequency by reducing one or more of the frame rate of the user device, the resolution of the user device, or the encoder bitrate of the encoder.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/104493 A1) hereinafter “Liu” in view of Coulombe et al. (US 8824546 B2) hereinafter “Coulombe” and further in view of Shao et al. (US 20150049250 A1) hereinafter “Shao”.
Regarding Claim 1, 8, 15 Liu-Coulombe-Shao
A method (Liu, “[0057] FIG. 5 ...method for proactively dropping of video frames.” [0017] Thus, embodiments provide for the proactive dropping of video frames, instead of waiting for the network to drop the video frame due to various communication problems (e.g., network congestion, insufficient bandwidth, etc.), thereby facilitating a steadily paced communication of video frames between devices. [0017]). Furthermore, Liu discloses the elements claimed in claim 8: “user device (sending device 100), memory (memory, 0020, video capture 105), encoder ("video encoding 110”), processing device (memory, 0020, video capture 105) and elements of claim 15: machine readable storage medium (computer readable storage medium” [0078]) comprising:
capturing, by a user device (Device 800 or 900), a plurality of video frames of a video item to be transmitted as a livestream (Liu, [0089] During the video conference, video camera 950 captures video at device 900. For example, video camera 950 captures video of user 905 of device 900.” See also [0081] “... device 900 is a hand-held mobile device, such as smart phone, personal digital assistant (PDA), and the like.” [0081]);
delivering the plurality of video frames to a queue for an encoder of the user
device (Liu, Fig. 1, video frames from Video capture 105 are delivered to “Frame Dropping before Encoding 130”, see Fig. 1);
determining that a subset of the plurality of video frames have been discarded,
wherein the discarding indicates that the subset of the plurality of video frames did not
enter the encoder (Liu, “Frame Dropping Before Video Encoding 130”);
. . .
Liu does not explicitly disclose . . .  determining, by the user device, a frequency of discarded video frames; and
responsive to the frequency exceeding a threshold frequency, reducing, by the
user device, quality of the video item transmitted as the livestream based on the
frequency by reducing one or more of frame rate of the user device, resolution of the user
device, or encoder bitrate of the encoder.
However, Coulomb discloses . . . determining, by the user device, a frequency of discarded video frames (Coulomb, “when the amount of dropped frames reaches again the given threshold.” Col. 18, 58-59);
responsive to the frequency exceeding a threshold frequency (Coulomb, “when the amount of dropped frames reaches again the given threshold” reactivating “the DCT coefficient filtering” Col. 18, 58-59), . . .
Liu-Coulombe does not explicitly disclose . . . reducing, by the user device, quality of the video item transmitted as the livestream based on the frequency by reducing one or more of frame rate of the user device, resolution of the user device, or encoder bitrate of the encoder.
However, Shao disclose. . . reducing, by the user device, quality of the video item transmitted as the livestream based on the frequency by reducing one or more of frame rate of the user device, resolution of the user device, or encoder bitrate of the encoder.” (Shao’950 Fig. 2, “a method of adjusting a bit rate of a video encoder”. In STEP 202 “video packet drop rate >Thres_H?”, If “YES, Ask M WiDi Transmitter to decrease video Encoder bit rate by one Step.” “[0148] As indicated at block 202, the method may include determining whether or not a drop rate of a video stream of a video source is above a first, e.g., a relatively high, threshold. For example, controller 112 (FIG. 1) may determine whether or not the drop rate of wireless video stream 134 (FIG. 1) is above the first predefined threshold, e.g., as described above.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Liu by incorporating “... reducing, by the user device, quality of the video item transmitted as the livestream based on the frequency by reducing one or more of frame rate of the user device, resolution of the user device, or encoder bitrate of the encoder.” as suggested by Shao in order to mitigate poor user experience caused by a relatively increased video latency caused by video drop. (Shao, [0080]).
Claim Rejections - 35 USC § 103
Claims 2-5, 9-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu-Coulombe-Shao and further in view of Zhang (US 20100135521 A1) hereinafter “Zhang”.
Regarding Claim 2, 9, and 16 Lu-Coulomb-Shao-Zhang
Liu-Coulombe-Shao discloses 2. The method of claim 1, wherein each video frame of the subset of the plurality of video frames is discarded (BRI: the older frame/s are discarded if they are not encoded by the time subsequent frames arrive. (Liu, "[T] he upcoming video frame dropper 430 drops the upcoming video frame before encoding if there is insufficient room in the transmission buffer for the upcoming video frame." FIG. 5 STEP 520, [0004] [0009], 0049, [004] [0009]), "at operation 130, the video frame is dropped before the video frame encoding 110 begins, paragraph 520016, 0052))
While Liu’s is upcoming video frame dropper 430 drops the upcoming or the newly arriving frame, whereas the claimed invention discards the frame/s that arrived first and remains unencoded upon arrival of the second frame/s. Specifically Liu does not explicitly disclose the discard[ing] of upcoming video as being … responsive to not entering the encoder prior to a corresponding subsequent video frame arriving at the queue for the encoder.
However, However, Zhang discloses …
… responsive to not entering the encoder prior to a corresponding subsequent video frame arriving at the queue for the encoder.(Zhang, “A frame buffer 12 is used to hold the digitized video images. “The frame buffer 12 accepts newer video frame images and discards oldest frame video images, in a first in first out (FIFO) fashion.” [0046])
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu’s device/method by incorporating the limitation … responsive to not entering the encoder prior to a corresponding subsequent video frame arriving at the queue for the encoder. as suggested by Zhang in order to “to identify motion video content at the possible highest speed with minimal storage capacity required and possible minimal data transfer bandwidth.” [Zhang, 0007].
Regarding Claims 3, 10, and 17 Lu-Coulomb-Shao-Zhang
Liu-Coulombe-Shao-Zhang discloses 3. The method of claim 2, wherein each video frame of the subset of the plurality of video frames does not enter the encoder responsive to a corresponding preceding video frame being in the encoder when the corresponding subsequent video frame arrives at the queue for the encoder. (Zhang, “A frame buffer 12 is used to hold the digitized video images. “The frame buffer 12 accepts newer video frame images and discards oldest frame video images, in a first in first out (FIFO) fashion.” [0046])
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu’s device/method as suggested by Zhang “to identify motion video content at the possible highest speed with minimal storage capacity required and possible minimal data transfer bandwidth.” [Zhang, 0007].

Regarding Claims 4, 11, and 18 Lu-Coulomb-Shao-Zhang
Liu-Coulombe-Shao-Zhang discloses 4. The method of claim 1, wherein responsive to a second subset of the plurality of video frames entering the encoder prior to a corresponding subsequent video frame arriving at the queue for the encoder, the second subset of the plurality of video frames are not discarded by the user device. (BRI: If frames enter the encoder by the time subsequent frames arrive, the earlier frames are not discarded since they are already at the encoder. (Zhang, “A frame buffer 12 is used to hold the digitized video images. “The frame buffer 12 accepts newer video frame images and discards oldest frame video images, in a first in first out (FIFO) fashion.” [0046])
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu’s device/method as suggested by Zhang “to identify motion video content at the possible highest speed with minimal storage capacity required and possible minimal data transfer bandwidth.” [Zhang, 0007].
Regarding Claims 5, 12, and 19 Lu-Coulomb-Shao-Zhang
Liu-Coulombe-Shao-Zhang discloses 5. The method of claim 4, wherein the plurality of video frames are captured at the frame rate of the user device and at the resolution of the user device, and wherein the encoder encodes the second subset of the plurality of video frames at the encoder bitrate of the encoder. (Shao, Fig. 2 STEP 212, No Encoder rate change for the next T. time).
Regarding Claim 7 Lu-Coulomb-Zhang-Shao
Liu-Coulombe-Zhang-Shao discloses 7. The method of claim 1 further comprising: 
responsive to the frequency being less than a second threshold frequency, increasing, by the user device, the quality of the video item transmitted as the livestream based on the frequency by increasing one or more of the frame rate of the user device, the resolution of the user device, or the encoder bitrate of the encoder. (Shao, Responsive to “video packet drop rate < Thres_L?” S206 being Yes, S214 Ask M WiDi Transmitter to increase video encoder bit rate by one step. Fig. 2)
Claim Rejections - 35 USC § 103
Claims 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu-Zhang-Coloumbe and further in view Nissan-Cohen 20070091999 A1
Regarding Claim 6, 13, and 20 Lu-Coulomb-Shao-Zhang-Nissan-Cohen
Liu-Coulombe-Zhang discloses 6. The method of claim 4, wherein responsive to being encoded, the second subset of the plurality of video frames are transmitted as the livestream without use of a buffer.
Liu-Coulombe-Zhang does not disclose wherein responsive to being encoded, the second subset of the plurality of video frames are transmitted as the livestream without use of a buffer.
However, Nissan-Cohen discloses wherein responsive to being encoded, the second subset of the plurality of video frames are transmitted as the livestream without use of a buffer.  (Nissan-Cohen to a delay-less and buffer-less transmission and reception of uncompressed HDTV video over a wireless link enabled to overcome transmission and reception errors.” 0018).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lius’ device/method by incorporating “wherein responsive to being encoded, the second subset of the plurality of video frames are transmitted as the livestream without use of a buffer.”   as suggested by Nissan-Cohen in order to “overcome transmission and reception errors” (Nissan-Cohen, 0018).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        
/WILLIAM C VAUGHN JR/             Supervisory Patent Examiner, Art Unit 2481